 1   MICHAEL A. SWEET (SBN 184345)
     FOX ROTHSCHILD LLP
 2   345 California Street, Suite 2200
     San Francisco, CA 94104
 3
     Telephone:     (415) 364-5540
 4   Facsimile:     (415) 391-4436
     Email: msweet@foxrothschild.com
 5   Attorneys for the
     Official Committee of Unsecured Creditors
 6

 7
                                  UNITED STATES BANKRUPTCY COURT
 8
                                     NORTHERN DISTRICT OF CALIFORNIA
 9
                                              OAKLAND DIVISION
10
     In re:                                             Case No. 19-41025-WJL
11
              ANKA BEHAVIORAL HEALTH,                   Chapter 11
12            INCORPORATED,
13                         Debtor.                      STIPULATION BETWEEN THE
14                                                      OFFICIAL COMMITTEE OF
                                                        UNSECURED CREDITORS AND THE
15                                                      DEBTOR FOR LEAVE, STANDING,
                                                        AND AUTHORITY TO INVESTIGATE,
16                                                      PURSUE, PROSECUTE, AND RESOLVE
                                                        CERTAIN ACTIONS ON BEHALF OF
17
                                                        THE ESTATE AND GRANTING
18                                                      RELATED RELIEF

19                                                      Hon. William J. Lafferty, III
20                                                      [No Hearing Required]
21

22

23            The Official Committee of Unsecured Creditors in the above captioned case, on behalf of

24   itself and any successor in interest (the “Committee”), and ANKA Behavioral Health, Incorporated

25   (the “Debtor”), debtor and debtor in possession in the above captioned case, hereby stipulate and

26   agree pursuant to 11 U.S.C. §§ 105, 1103(c)(5) and 1109(b) that: the Committee, including any

27   successor in interest to the Committee, shall have non-exclusive leave, standing, and authority to

28   investigate, pursue, file, commence, prosecute to judgment, settle or otherwise resolve any and all

                                                   1
Case: 19-41025        Doc# 200       Filed: 06/26/19   Entered: 06/26/19 11:19:23       Page 1 of 4
 1   claims or causes of action against any Target Party or any Target Parties (as those terms are defined

 2   herein), including without limitation the Litigation Claims defined herein, as follows:

 3                                                 RECITALS

 4          A.      Whereas, on April 30, 2019 (the “Petition Date”), the Debtor filed a voluntary

 5   petition for relief under Chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.

 6   (the “Bankruptcy Code”).

 7          B.      Whereas, the Debtor has continued to manage its affairs as debtor in-possession

 8   pursuant to sections 1107(a) and 1108.

 9          C.      Whereas, on May 8, 2019, the Committee was duly appointed by the Office of the

10   United States Trustee pursuant to section 1102 of the Bankruptcy Code to represent the interests of

11   creditors holding unsecured claims in this case.

12          D.      Whereas, pursuant to Bankruptcy Code section 1103(c), the Committee’s duties

13   include investigation of the acts, conduct, assets, liabilities, and financial condition of the Debtor and

14   any other matter relevant to the case or to the formulation of a plan.

15          E.      Whereas, based on limited information that has been provided to the Committee to

16   date, the Committee believes that colorable claims and causes of action (the “Litigation Claims”)

17   may exist against, certain insiders of the Debtor, including the Debtor’s prepetition Officers

18   (collectively, the “Target Parties” and each, individually, a “Target Party”) relating to their

19   prepetition management of the Debtor.

20          F.      Whereas, the policies of insurance covering the Debtor’s Directors and Officers

21   expires on or about June 30, 2019, and to invoke the policies, claims must be made prior to that date.

22          G.      Whereas, the Debtor has agreed to consent to and authorize the Committee to pursue

23   the Litigation Claims on behalf of the Debtor’s estate as is set forth in this Stipulation.

24          H.      Whereas, a Bankruptcy Court may confer standing on a creditors’ committee to

25   pursue estate claims, under the Bankruptcy Code.1

26
            1
27            See In re. Parmetex, Inc., 199 F.3d 1029, 1031 (9th Cir. 1999)(stating that a court could
     grant derivative standing to a creditor’s committee when the trustee has stipulated to the committee’s
28   standing and the court has approved such stipulation).

                                                  2
Case: 19-41025       Doc# 200       Filed: 06/26/19     Entered: 06/26/19 11:19:23         Page 2 of 4
 1          I.      Whereas, in order to avoid the need for costly litigation, the Committee and the

 2   Debtor have reached agreement with respect to the Committee’s non-exclusive authority to

 3   investigate, settle, and pursue the Litigation Claims on the terms set forth in this Stipulation.

 4                                               STIPULATION

 5          NOW, THEREFORE, IT IS HEREBY STIPULATED and agreed to by and between the

 6   Committee and the Debtor as follows:

 7          1.      The Recitals set forth above are hereby incorporated in full and made a part of this

 8   Stipulation.

 9          2.      The Committee, and any successor in interest to the Committee, shall have non-

10   exclusive leave, standing, and authority to investigate, pursue, file, commence, prosecute to

11   judgment, settle or otherwise resolve any and all claims or causes of action otherwise owned by the

12   Debtor against any Target Party or any Target Parties, including without limitation the Litigation

13   Claims.

14          3.      This Stipulation and the agreements set forth herein are made subject to Bankruptcy

15   Court approval.

16          4.      This Stipulation and the agreements contained herein shall be binding on and shall

17   inure to the benefit of the parties hereto, and any successors in interest, assignees, trustees,

18   examiners, agents, and representatives.

19          5.      Each party and/or counsel signing below warrants that he or she has full authority to

20   enter into this Stipulation on behalf of the party he purports to bind.

21          6.      This Stipulation may be executed by facsimile or electronic signature in two or more

22   counterparts, each of which will be deemed to be an original, but all of which together shall

23   constitute one instrument. No term of this Stipulation may be waived, modified or amended except

24   in a writing approved by the Bankruptcy Court and signed by the party against whom enforcement of

25   the waiver, modification or amendment is sought.

26          7.      The parties further stipulate that the Committee shall have relief from the automatic

27   stay, to the extent necessary, to do the things contemplated by this Stipulation.

28                                        [signatures on following page]

                                                 3
Case: 19-41025         Doc# 200    Filed: 06/26/19      Entered: 06/26/19 11:19:23        Page 3 of 4
                 26th




Case: 19-41025   Doc# 200   Filed: 06/26/19   Entered: 06/26/19 11:19:23   Page 4 of 4
